            IN THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                     ASHEVILLE DIVISION
                         1:19 CV 172

JOHN MCKINNEY, and                   )
MCK FAMILY PARTNERS, LTD.,           )
                                     )
                Plaintiffs,          )
v.                                   )
                                     )                               ORDER
GAIA HERBS, INC., and                )
RICHARD SCALZO,                      )
                                     )
                Defendants.          )
____________________________________ )

      This matter is before the Court on the Motion for Admission Pro Hac

Vice and Affidavit (Doc. 49) filed by R. Matthew Van Sickle. The Motion

indicates that Mr. Van Sickle, a member in good standing of the Bar of this

Court, is local counsel for Plaintiffs and that he seeks the admission of Darren

J. Lemieux, who the Motion represents as being a member in good standing of

the Bar of the State of Colorado.      It further appears that the requisite

admission fee has been paid.

      Accordingly, the Court GRANTS the Motion (Doc. 49) and ADMITS

Darren J. Lemieux to practice pro hac vice before the Court in this matter while

associated with local counsel.
                                        Signed: September 12, 2019
